SKILLMAN, J.A.D.,
concurring.
*417Although I concur with the result reached by the majority, I disagree with the doctrinal foundation upon which its opinion rests. Therefore, I find it necessary to write separately.
The majority opinion contains a lengthy discussion of the right to a trial-type hearing under the procedural due process guarantees of the United States and New Jersey Constitutions. U.S. Const. amend. XIV, § 1; N.J. Const., art. I, par. 1 (maj. op. at 402-404, 407-409, 715 A.2d at 314-315, 316-317). However, the majority ultimately disavows reliance upon “constitutional due process” and instead concludes that DYFS’ procedures for determining whether child abuse allegations have been substantiated “violate fundamental fairness.” (maj. op. at 409, 715 A.2d at 318). I am unable to reconcile this mode of analysis with the prior New Jersey cases dealing with the right to a trial-type hearing.
Our Supreme Court has repeatedly stated that the due process tests set forth in Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976) should be employed in determining what type of procedures are required to assure fairness in the administrative process. See, e.g., J.E. on Behalf of G.E. v. State, Dept. of Human Servs., 131 N.J. 552, 565-567, 622 A.2d 227 (1993); High Horizons Dev. Co. v. State, Dept. of Transp., 120 N.J. 40, 51-53, 575 A.2d 1360 (1990); Board of Educ. of Plainfield v. Cooperman, 105 N.J. 587, 599, 523 A.2d 655 (1987); see also Doe v. Poritz, 142 N.J. 1, 106-07, 662 A.2d 367 (1995); In re Allegations of Physical Abuse at Blackacre Academy, 304 N.J.Super. 168, 182-183, 698 A.2d 1275 (App.Div.1997).
The Mathews three-pronged test requires that we consider (1) the private interest at stake; (2) the risk of erroneous deprivation of that interest through the agency procedures used, and the probable value of additional or substitute procedural safeguards; and (3) the State’s interest, including the fiscal and administrative burdens that the additional procedural safeguards would entail.
[J.E. Behalf of G.E., supra, 131 N.J. at 566-567, 622 A.2d 227.]
These tests are applied to determine whether a trial-type hearing is required and, if not, what alternative procedural safeguards must be provided to satisfy due process requirements. Ibid.; High Horizons Dev. Co., supra, 120 N.J. at 51-53, 575 A.2d 1360; *418Blackacre Academy, supra, 304 N.J.Super. at 182-183, 698 A.2d 1275.
However, the “fundamental fairness” doctrine relied upon by the majority has not been employed by New Jersey courts in determining whether a party is entitled to a trial-type hearing before an administrative agency. Our courts have invoked this doctrine in the field of administrative law only as authority for requiring agencies to adopt procedures which reduce the risk of arbitrary administrative action and facilitate appellate review. See, e.g., Donaldson v. Board of Educ. of North Wildwood, 65 N.J. 236, 320 A.2d 857 (1974) (local board of education required to provide statement of reasons for not renewing employment contract of untenured teacher as safeguard against arbitrary or abusive exercise of its discretionary powers); Monks v. New Jersey State Parole Bd., 58 N.J. 238, 277 A.2d 193 (1971) (Parole Board required to provide statement of reasons for denial of parole to assure procedural fairness and prevent arbitrary exercise of administrative power). Limongelli v. New Jersey State Bd. of Dentistry, 137 N.J. 317, 645 A.2d 677 (1993), which the majority cites for the proposition that “a hearing may be required even where not mandated by statute, the Constitution, or the APA” (maj. op. at 411, 715 A.2d at 319), does not explicitly rest upon the “fundamental fairness” doctrine but rather upon what the Court characterized as “principles of administrative law.” 137 N.J. at 328-329, 645 A.2d 677. Moreover, although the Court in Limongelli did not cite Mathews v. Eldridge, it relied upon factors similar to the Mathews tests, including the “profound consequences” of an “effective loss of a professional license” and the need for cross-examination of a witness who “may have shaded his testimony” out of self-interest, id. at 329, 645 A.2d 677, in determining that the appellant was entitled to some form of hearing. Most significantly, the Court considered this alternative ground of decision only after it had first concluded that appellant did not have a constitutional right to a hearing. Id. at 326-28, 645 A.2d 677. Consequently, even assuming the “principles of administrative law” upon which Limongelli rests are- derived from the same *419source as the “fundamental fairness” doctrine articulated in Monks and Donaldson, Limongelli is consistent with the admonition of Doe v. Poritz, supra, that “[f]undamental fairness is a doctrine to be sparingly applied,” 142 N.J. at 108, 662 A.2d 367 (quoting State v. Yoskowitz, 116 N.J. 679, 712, 563 A.2d 1 (1989) (Garibaldi, J., concurring and dissenting)), and that the doctrine should be relied upon only if “there [is] no explicit statutory or constitutional protection to be invoked.” Id. at 109, 662 A.2d 367.
In support of its conclusion that this appeal should be decided on the basis of the fundamental fairness doctrine, the majority relies upon the principle that “a court should not reach and determine a constitutional issue unless absolutely imperative in the disposition of the litigation.” Donadio v. Cunningham, 58 N.J. 309, 325-326, 277 A.2d 375 (1971). However, the policy considerations upon which this principle of judicial restraint rests — which include “respect for other branches and levels of government,” and “an awareness of the limitations of judicial power,” O’Keefe v. Passaic Valley Water Com’n, 132 N.J. 234, 241-242, 624 A.2d 578 (1993) — apply with equal, if not greater force, to a decision grounded upon the fundamental fairness doctrine.1 A decision declaring that principles of fundamental fairness are violated by DYFS’ procedures for determining whether child abuse allegations have been substantiated would have the same impact upon the administration of the agency as a decision grounded upon constitutional due process guarantees. Moreover, a decision declaring DYFS’ procedures invalid that is firmly moored to express constitutional guarantees and case law inter*420preting those guarantees is less subject to charges of judicial subjectivism than one based entirely on general principles of fairness that are not grounded upon any express constitutional provision,2 which may be the reason the Court has indicated the doctrine should be “sparingly applied.” Doe v. Poritz, supra, 142 N.J. at 108, 662 A.2d 367. Therefore, I conclude that the due process tests set forth in Mathews should be employed in determining whether appellant is entitled to a trial-type hearing.
First, I consider the “private interest” affected by DYFS’ determination that the allegations of child abuse against appellant were “substantiated.” Mathews, supra, 424 U.S. at 335, 96 S.Ct. at 903, 47 L.Ed.2d at 33. Pursuant to N.J.S.A 9:6-8.11, such a determination is recorded and maintained in a Central Registry. Although the reports contained in the Central Registry are confidential, N.J.S.A. 9:6-8.10a(a), they are subject to release to various interested parties. N.J.S.A 9:6-8.10a(b). The parties who may obtain access to reports in the Central Registry now include any child care agency which conducts a background check or employment-related screening of an employee or person seeking employment, N.J.S.A 9:6-8.10a(b)(13); N.J.S.A 30:5B-6.4, or any person being evaluated as a prospective or adoptive parent, N.J.S.A. 9:6 — 8.10a(b)(16); N.J.S.A. 9:3-54.2(b)(2).3 Moreover, as *421a result of the enactment of chapter 254 of the Laws of 1997, which became effective on March 16,1998, all day care centers are required to check with DYFS to determine whether any of their new employees have been the subject of abuse findings, N.J.S.A. 9:5B-6.1; N.J.S.A. 30:5B-6.4, and to discharge employees who are thus identified, N.J.S.A. 30:5B-6.4(c). Consequently, if appellant were to seek employment with a day care provider or to become a foster or adoptive parent, the determination that the child abuse allegation against her had been substantiated would be brought to the attention of a prospective employer or the agency responsible for the foster care or adoptive placement, thereby diminishing and perhaps totally destroying appellant’s opportunity to gain employment in the child care field or to become a foster or adoptive parent.
DYFS argues that appellant has not been deprived of any “cognizable constitutional right” as a result of the inclusion of the report of substantiated child abuse in the Central Registry because “there is no indication in [the] record that [she] is presently pursuing adoption or approval as a foster parent, ... or that she is employed at a day care center.” However, it is firmly established in this State that “the impairment of future employability by operation of state law is a protectable liberty interest.” Nicoletta v. North Jersey Dist. Water Supply Comm’n, 77 N.J. 145, 161, 390 A.2d 90 (1978). Moreover, even though a person may not have protected liberty interest in becoming a foster or adoptive parent, the right to become a foster parent or seek the adoption of a child also implicates weighty personal interests. See Smith v. Organization of Foster Families, 431 U.S. 816, 838-847, 97 S.Ct. 2094, 2106-2111, 53 L.Ed.2d 14, 31-37 (1977); Spielman v. Hildebrand, 873 F.2d 1377,1384-1385 (10th Cir.1989); Thelen v. Catholic Soc. Servs., 691 F.Supp. 1179 (E.D.Wisc.1988). I also note that even though appellant is not presently employed or seeking employment in the child care field, or seeking to become a foster or adoptive parent, DYFS does not suggest that the finding of substantiated child abuse recorded in the Central Registry could be contested at some future date if appellant later decided to seek *422employment in the child care field or to become a foster or adoptive parent.4 Therefore, a trial-type hearing at this time seems to represent the only feasible means of affording appellant an opportunity to contest this finding. The absence of any other opportunity for appellant to contest DYFS’ finding of substantiated child abuse distinguishes this case from Blackacre Academy, supra, in which we concluded that the appellants’ due process rights were not violated by a DYFS finding of substantiated child abuse based solely on a review of documents, because the Department of Education could not revoke their licenses to operate a day school without first affording them an opportunity for a contested ease hearing. 304 N.J.Super. at 187, 698 A.2d 1275.
I turn next to the second Mathews test — “the risk of an erroneous deprivation of [appellant’s interests] through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards.” Mathews, supra, 424 U.S. at 335, 96 S.Ct. at 903, 47 L.Ed.2d at 33. DYFS charged that appellant had physically abused her twelve year old son by kicking him. This charge was based on a report by a DYFS caseworker who had interviewed appellant, the son she allegedly kicked and another son. Appellant allegedly corroborated the abuse allegations in her interview with the caseworker. Although appellant denied that she had committed any act of child abuse or that she had admitted such acts to the DYFS caseworker, a member of the DYFS staff with the title of “Administrative Review Officer” determined based solely on “a record and document review” and an interview of appellant, without affording appellant any opportunity to cross-examine her accusers, that appellant had committed acts of child abuse and that her denials were incredible. This determination was subsequently “approved” by another DYFS staff person with the title of “Regional Administrator.” Consequently, unlike in High Horizons, where the Court concluded that *423appellant did not have a constitutional right to a trial-type hearing because the “credibility and veracity” of witnesses was not “at issue,” 120 N.J. at 52, 575 A.2d 1360 (quoting Shoreline Assocs. v. Marsh, 555 F.Supp. 169, 175 (D.Md.1983)), this is essentially a credibility case involving “disputed adjudicative facts.” Id. at 53, 575 A.2d 1360. In fact, the denial of the opportunity for cross-examination in a case such as this, which involves conflicting allegations regarding appellant’s conduct and statements, presents a greater risk of erroneous decision-making than in J.E. on Behalf of G.E., in which the Court held that the appellant was entitled to a trial-type hearing even though the case turned entirely on the opinions of expert witnesses regarding “the types of services best suited to [a developmentally — disabled person’s] unique needs” and “which placement would best achieve the person’s habilitative goals.” 131 N.J. at 566, 622 A.2d 227; see Valmonte v. Bane, 18 F.3d 992, 1004 (2d Cir.1994) (noting that the determination of allegations of child abuse or neglect “are inherently inflammatory, and ‘unusually open to the subjective values of the factfinder”) (quoting Santosky v. Kramer, 455 U.S. 745, 762, 102 S.Ct. 1388, 1399, 71 L.Ed.2d 599, 612 (1982)).
Moreover, because a Regional Disposition Conference is not transcribed and the Administrative Review Officer’s report does not contain the kind of findings of fact and conclusions of law which would be set forth in an ALJ’s decision, it is extremely difficult for this court to provide meaningful review of such a determination. See Blackacre Academy, supra, 304 N.J.Super. at 188, 698 A.2d 1275. Therefore, the risks of erroneous decision-making inherent in a final administrative decision based upon the informal procedures of a Dispositional Conference are compounded by the impairment of the opportunity for appellate review to correct arbitrary administrative action.
Turning to the third Mathews factor — “the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute procedural requirement would entail,” Mathews, supra, 424 U.S. at 335, 96 S.Ct. at *424903, 47 L.Ed.2d at 33, — the appellant properly concedes “the state has a strong interest in protecting children from the infliction of harm by those charged with their care.” However, I perceive no realistic danger that a requirement that persons accused of child abuse be afforded a meaningful opportunity to contest those allegations will prevent DYFS from performing its statutory responsibilities in this area. Although DYFS indicates that it now conducts more than 500 Regional Dispositional Conferences annually and suggests that it would place an undue burden upon the agency to conduct trial-type hearings in such cases, there is no reason to believe that the number of hearings before the ALJs challenging findings of substantiated child abuse would even approach the number of Regional Dispositional Conferences. As in J.E. on Behalf of G.E., I would “endorse the continued use of the informal conference as a means of facilitating and encouraging the early resolution of disputes,” 131 N.J. at 569, 622 A.2d 227, and I am confident that a significant percentage of the contested findings of substantiated child abuse could be resolved at such proceedings. I also note that a trial-type hearing would be required only in cases in which there was a genuine factual issue regarding the occurrence of an act of child abuse or the circumstances of the alleged abuse. See Contini v. Board of Educ. of Newark, 286 N.J.Super. 106, 120-121, 668 A.2d 434 (App.Div.1995), certif denied, 145 N.J. 372, 678 A.2d 713 (1996). In any event, I believe that the potential adverse consequences of inclusion of a person’s name in the Central Registry and the risks of erroneous decisions inherent in DYFS’ current procedures are so serious that the opportunity for a trial-type hearing must be afforded even if it could be anticipated that the number of such hearings would be substantial.
Finally, I note that the conclusion that protected liberty interests are implicated by the placement in the Central Registry of a report that a charge of child abuse has been substantiated, and that the procedures which DYFS employed in this case do not adequately protect those interests, is supported by Valmonte v. Bane, supra, 18 F.3d 992; Lee TT. v. Dowling, 87 N.Y.2d 699, 642 *425N.Y.S.2d 181, 664 N.E.2d 1243 (1996); and Cavarretta v. Department of Children & Family Servs., 277 Ill.App.3d 16, 214 Ill.Dec. 59, 660 N.E.2d 250 (1996).

 Incidentally, it is not clear to me that the fundamental fairness doctrine actually rests on non-constitutional grounds. The seminal case which established this doctrine in the field of administrative law, Monks v. New Jersey State Parole Bd., supra, was grounded upon Article VI, section 5, paragraph 4, of the New Jersey Constitution, which provides for "review, hearing and relief” in actions in lieu of prerogative writs "in the manner provided by rules of the Supreme Court.” See 58 N.J. at 248-249, 277 A.2d 193; see also Fischer v. Township of Bedminster, 5 N.J. 534, 540, 76 A.2d 673 (1950) (noting that the Superior Court's authority under this constitutional provision includes "superintendence of inferior tribunals”).


 In addition, if it is determined that a trial-type hearing is required by "statute” or "constitutional right,” a party is generally entitled to a hearing before an Administrative Law Judge (ALJ), N.J.S.A. 52:14B-2(b); N.J.S.A. 52:14B-10(c), which promotes the legislative policy "to bring impartiality and objectivity to agency hearings and ultimately to achieve higher levels of fairness in administrative adjudications." Unemployed-Employed Council of New Jersey v. Horn, 85 N.J. 646, 650, 428 A.2d 1305 (1981). I agree with the majority’s view that appellant should be afforded the opportunity for a hearing before an AU. However, if the right to a hearing is not based on any statutory or constitutional provision, I question whether we have the authority to order a hearing before an AU based solely on our view that a controversy is "essentially equivalent” to "contested matters" under the APA (maj. op. at 413, 715 A.2d at 319).


 As described in greater detail at pp. 399-402, 715 A.2d 312-314 of the majority’s opinion, reports of substantiated child abuse are also subject to disclosure to various other parties.


 Because the allegations of abuse in this case were substantiated after June 29, 1995, appellant would not be eligible for a hearing pursuant to N.J.S.A. 30:5B-6.6.